Citation Nr: 1412740	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis and as secondary to a service-connected maxillary sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed service connection for sleep apnea.  Additionally, in the December 2013 appellant's brief, received in February 2014, the Veteran's representative claims the sleep apnea is secondary to the Veteran's service-connected allergic rhinitis and maxillary sinus condition.  

VA treatment records from January 2010 show that the Veteran was "using CPAP at night after positive sleep study."   July 2009 VA treatment records show the Veteran was treated at the VA Pulmonary Sleep Medicine Clinic, assessed with sleep disordered breathing, counseled on sleep apnea, and that a study was done at the sleep lab.  However, the sleep study is not associated with the Veteran's claims file and must be obtained.  Furthermore, the Veteran submitted a statement, as well as a buddy statement, contending that symptoms of his current sleep disorder started in service. 

A VA examination is warranted to diagnose any current sleep disability and to determine if such disability is related to the Veteran's military service or his service-connected allergic rhinitis or maxillary sinus condition.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, the Board finds that, as the Veteran has not yet been notified pursuant to 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) of the secondary aspect of his claim, such notice must be provided on remand.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter, pursuant to 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), which notifies him of the evidence necessary to substantiate the claim for service connection for a sleep disability as secondary to his service-connected allergic rhinitis and maxillary sinus disability.  See 38 C.F.R. § 3.310 (2013).

2.  Obtain and associate with the claim file any of the Veteran's VA treatment records for his sleep disability that have not already been associated with the claim file, to include the sleep study from the sleep lab, noted in the July 2009 Omaha VA Pulmonary Sleep Medicine Clinic record.  All actions to obtain the requested records are to be documented fully in the claim file.   

3.  Then, schedule the Veteran for a VA examination for the sleep disability.  The claim file, to include any relevant records in the Veteran's electronic claim files, must be provided to and reviewed by the examiner in conjunction with the examination.  Following review of the claim file and examination of the Veteran, the examiner is to:

a. Indicate whether or not the Veteran has a diagnosed sleep disability.  

b. If a current sleep disability is found, the examiner is to provide an opinion as to whether the sleep disability is at least as likely as not (50% probability or greater) related to the Veteran's military service.  In addressing this question, the examiner must consider the Veteran's statement and the buddy statement regarding sleep-related symptoms which allegedly occurred in service. The examiner is to explain the medical basis for the conclusions reached.

c. If not found to be directly related to service, the examiner must opine as to whether sleep disability is caused by the service-connected allergic rhinitis or maxillary sinus disability.  The examiner should explain the medical basis for the conclusions reached.

d. If not caused by the service-connected allergic rhinitis or maxillary sinus disability, then the examiner is to opine as to whether the sleep disability has been permanently worsened beyond normal progression (aggravated) by the service-connected allergic rhinitis or maxillary sinus disability.  If the examiner finds that the Veteran's sleep disability is aggravated by his service-connected allergic rhinitis or maxillary sinus disability, the examiner must establish the baseline level of the sleep disability prior to aggravation by the allergic rhinitis or maxillary sinus disability.  The examiner must explain the medical basis for all conclusions reached.

4.  Then, readjudicate the appeal.  If the claim is denied,  issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


